Lewis, C. J.
I concur in the foregoing opinion, so far as it holds that after a defendant has entered an appeal from an award of arbitrators, paid costs, entered bail, and filed an affidavit, as required by the Act of Assembly, the rule of court requiring an affidavit of defence does not deprive him .of the trial by jury, secured by the constitution and the arbitration law. I think that where the plaintiff enters the rule to arbitrate, as in this case, he waives the benefit of the rule of court, and that this principle is established unanswerably in the opinion just delivered by Judge Armstrong.
Lowrie, J., and Knox, J., dissented.